Title: To George Washington from Anthony Griffiths, 27 November 1783
From: Griffiths, Anthony
To: Washington, George


                  
                     May it please your Excellency
                     New York Novr 27th 1783
                  
                  While we participate in the lively Joy that appears diffused through all Ranks of People, we beg leave to approach your Excellency, to offer you our Congratulations upon your return to this City, and the happy Termination of a War, in which you have sustained a most conspicuous and glorious Part.
                  It were needless to recount, because the World already knows, the singular Virtues you have displayed in every Stage of a Contest, which on the part of America was unparrallel’d for Difficulties and Dangers—Nor is it for us to expatiate on that Disinterestedness and Patriotism, that Valor and Perseverance, that Coolness in Action and Wisdom in Council, which have filled all Europe with your Applauses, and so greatly contributed, to fix the Libertys of this Country upon the broad and permanent Basis of Independence.  A Subject so sacred and dignified, falls to the Province of History, and happy will that Historian be, who shall succeed in a Task, which even the ablest might tremble to undertake.
                  But it is not for publick virtues alone that your Excellency is distinguished, let the numerous Officers & Soldiers who have shared with you the Perils of the Field, and are now the Companions of your Glory again declare, as they often have declared, how embarrassed they were to determine, wither most to admire or love you; for, while on the one hand they were astonished at the military Talents and Virtues of their General, they were drawn to adore you, by the irresistible Attraction of such Politeness and Condescension, such Humanity and Sweetness of Disposition, as were never perhaps, before exhibited by any other Commander.
                  Your Excellency is now returning from your Labours, happily and gloriously accomplished, to the Shade of private Life—how Glorious a Situation!  when you consider that the Blessings and Applauses of all good men & Lovers of their Country follow you, and that your Services will be ever held in grateful Remembrance, by the virtuous Citizens of these States, and their Children’s Children after them.
                  Among those who are willing to pay their best Tributes of Regard to your Excellency, this Corporation wou’d wish to appear—they have therefore unanimously elected you one of their Members, hoping that this Institution, founded upon the most liberal and humane Principles, aptly coinciding with your Excellency’s benevolent Disposition, will meet with your Party Approbation.
                  
                     By Order of the Society
                     Anthy Griffiths Secry
                  
               